DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IL 259190, filed on July 5, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2022 and 04/27/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Amendments to claims 1, 7 and 14 have been entered.
Claims 1 – 20 are currently pending. 
Response to Remarks
 Applicant states that the present invention is different from Woodington because the present invention has neither intervals nor varying intervals before each chirp ramp.  See Remarks Page 8 last paragraph. 
In response, the amended claimed invention does not claim not having intervals before each chirp.  
Applicant also states that the frequency range is randomly varied during each ramp cycle in Woodington (col. 9 ll. 59-67 and col. 10 ll. 1-9), whereas, the frequency range of each multiband chirp in the present invention is fixed/uniform throughout the CPI.  See Remarks Pg. 9 first paragraph.  
In response, the Examiner finds that Fig. 5a of Wooding meets the scope of the amended claims.  Woodington teaches “This is achieved by introducing a random offset voltage to the ramp signal during each cycle while keeping the peak-to-peak ramp signal voltage constant (i.e., moving the ramp up or down while keeping peak-to-peak ramp voltage constant). For example, during the cycle commencing at time T1, the ramp R1 increases from 1 volt to 2.5 volts, thus corresponding to a first frequency range. During the next cycle, the ramp R2 increases from 1.25 volts to 2.75 volts, corresponding to a second different frequency range (col. 9 ll. 59 through col. 10 ll. 8).”  Thus, Woodington and randomly changing the start frequency of each chirp but that everything else including amplitude, sign and bandwidth is constant as is shown in Fig. 5a.  As such, the frequency ranges of the chirps overlap in frequency not time as shown in Fig. 5a.  Looking at Woodington Fig. 5a it is clear that each chirp has the same fixed frequency range, e.g. the amount of frequency the chirp covers is the same or time/slope is the same for each chirp, and that the chirps start at a different non-linear frequency and have uniform slope, uniform sign and same fractional bandwidth.  
Also, the broadest reasonable interpretation of a coherent processing interval would include all four ramps of Fig. 5a.  The ramps R1 – R4 as shown in Fig. 5a are used to reduce interference thus implying that said ramps are being processed which would require a processing interval.  Moreover, Hammes was brought in to teach coherent integration of ramps R1 – R4 to improve signal-to-noise.  See Non-Final Page 3 Paras. 10 – 12.  The broadest reasonable interpretation of bandwidth would include the lowest frequency and the highest frequency (corresponds to voltage) as shown in Fig. 5a.  Note that frequency is created by increasing and/or decreasing voltage.  
The fixed fractional bandwidth simply refers to the amount of frequency the chirp covers and is the same for each chirp R1 – R4.  See Woodington col. 9 ll. 59 through col. 10 ll. 8.  Thus, each chirp R1 – R4 has a fixed bandwidth of the total bandwidth as shown in Fig. 5a.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 103 as being obvious over  Woodington (US 7,071,868) and Hammes (US 2020/0011968) having effective filing date of March 1, 2018.
As claims 1, 7 and 14, Woodington teaches a multi-band chirp generator for use in a radar system, comprising: 
a chirp generator operative to generate a sequence of chirp signals during a  processing interval (CPI) (Fig. 3 item 90 or Fig. 7 item 254 or Fig. 8 item 284) 
overlapping in frequency but not in time and having slopes uniform in magnitude and signa (Woodington teaches “This is achieved by introducing a random offset voltage to the ramp signal during each cycle while keeping the peak-to-peak ramp signal voltage constant (i.e., moving the ramp up or down while keeping peak-to-peak ramp voltage constant). For example, during the cycle commencing at time T1, the ramp R1 increases from 1 volt to 2.5 volts, thus corresponding to a first frequency range. During the next cycle, the ramp R2 increases from 1.25 volts to 2.75 volts, corresponding to a second different frequency range (col. 9 ll. 59 through col. 10 ll. 8).”  See also Fig. 5A),
each chirp signal having a start frequency (Fig. 5A), a fixed fractional bandwidth less than a total aggregated bandwidth in the coherent processing interval  (Id. And as discussed supra in section titles Response to Remarks), and 
a fixed time duration (Fig. 5A shows a fixed time duration.  Again, each chirp is simply moved up or down according to Woodington col. 9 ll. 59 through col. 10 ll. 8); and 
a sequencer circuit operative to alter the start frequency of each chirp within said sequence of chirps in accordance with a nonlinear frequency hopping sequence (Fig. 3 item 85 or Fig. 7 item 84 or Fig. 8 item 84);
and altering the start frequency of each chirp within said sequence of chirps in accordance with a nonlinear frequency hopping sequence (Fig. 5A).
Woodington is silent regarding coherent integration.  
In the same field of endeavor, Hammes teaches a coherent processing interval (Para. 105).
In view of the teachings of Hammes, it would have been obvious to a person having ordinary skill in art to apply coherent integration to the sequences of chirps as taught by Woodington because it is well known that coherent integration improves signal-to-noise, SNR.  
As to claim 8 and 15, Woodington in view of Hammes teaches the multi-band chirp generator according to claims 7 and 14, wherein said sequence of chirps covers all or one or more portions of the total bandwidth during each CPI (Woodington Fig. 5A see also 9:60-67 “staying within the specified frequency range …”).
As to claims 9 and 16, Woodington in view of Hammes teaches multi-band chirp generator according to claims 7 and 14, wherein said nonlinear frequency hopping sequence is randomly distributed within the total bandwidth (Woodington 19:17 “Randomly variable chirp offset intervals …”  see also 9:60-67 “varying the frequency range …”  see also 9:47-55 “the frequency of the transmit signals … will randomly vary with respect to each other”).
As to claims 10 and 17, Woodington in view of Hammes teaches the multi-band chirp generator according to claims 7 and 14, wherein said nonlinear frequency hopping sequence is repeated each CPI (Woodington 10:25-30 “the selected parameter(s) may be randomly varied in one or more ramp cycles and need not be randomly varied in every ramp cycle.”).
As to claims 11 and 18, Woodington in view of Hammes the multi-band chirp generator according to claims 7 and 14, further comprising generating a plurality of sequences of chirp signals each with a different nonlinear frequency hopping sequence, wherein one of said sequences of chirp signals is selected for transmission each CPI (Woodington 9:35-45 “randomly selected from one of sixteen possible intervals …”).
As to claims 12 and 19, Woodington in view of Hammes teaches multi-band chirp generator according to claim 14, wherein said start frequencies within a CPI are equally spaced apart throughout at least one or more portions of said total bandwidth (Woodington Fig. 5A see also 20:25-27).
As to claim 2, Woodington in view of Hammes the method according to claim 1, wherein said nonlinear ordering of start frequencies comprises a randomized order (Woodington 9:20).
As to claim 3, Woodington in view of Hammes teaches the method according to claim 1, wherein said nonlinear ordering is repeated each CPI (Woodington 10:25-30 “the selected parameter(s) may be randomly varied in one or more ramp cycles and need not be randomly varied in every ramp cycle.”).
As to claim 4, Woodington in view of Hammes the method according to claim 1, further comprising generating a plurality of sequences of chirp signals each ordered differently nonlinearly in start frequency, wherein one of said sequences of chirp signals is selected for transmission each CPI (Woodington 9:35-45 “randomly selected from one of sixteen possible intervals …” see also 9:60-67 “varying the frequency range …”  see also 9:47-55 “the frequency of the transmit signals … will randomly vary with respect to each other”).
As to claim 5, Woodington in view of Hammes the method according to claim 1, wherein said start frequencies within a CPI are equally spaced apart throughout at least one or more portions of said aggregate bandwidth (Woodington Fig. 5A).
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being obvious over Woodington (US 7,071,868) and Hammes (US 2020/0011968) in further view of Giallorenzi (US 8,175,134) 
As to claims 6, 13 and 20, Woodington in view of Hammes does not teach the multi-band chirp generator according to claims 1 and 14, wherein said start frequencies within a CPI are non-equally spaced apart throughout at least one or more portions of said total bandwidth.
In the same field of endeavor, Giallorenzi teaches “dwell intervals need not be constant length (14:51-60, Figs. 7-8).”
In view of the teachings of Giallorenzi, it would have been obvious to a person having skill in the art to modify the interval spacings in Woodington in view of Hammes to be non-equal because one of ordinary skill understands range ambiguities can be modified based on interval spacings and thus can be adjusted to increase maximum unambiguous range.  

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL W JUSTICE/Examiner, Art Unit 3648              

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648